689 N.W.2d 228 (2004)
PEOPLE
v.
CAGLE
No. 126207.
Supreme Court of Michigan.
November 29, 2004.
SC: 126207, COA: 252838.
On order of the Court, the motion to amend application is GRANTED. The application for leave to appeal the April 6, 2004 order of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the defendant's application for leave to appeal within 56 days after the date of this order, including among the questions addressed whether *229 defendant received the ineffective assistance of counsel for failing to raise the running of the statute of limitations on the crimes for which he was charged.
The motion for appointment of counsel is considered, and it is GRANTED, in part. We ORDER the Oakland Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court and to reply to the prosecuting attorney's answer. Defendant's reply may be filed within 28 days of the filing date of the prosecuting attorney's answer or the date counsel is appointed or appointment of counsel is denied, whichever is later.
The application for leave to appeal and defendant's other motions remain pending.